2013 IL 115601

                            IN THE
                       SUPREME COURT
                              OF
                     THE STATE OF ILLINOIS


                   (Docket No. 115601)
     AMERICAN ACCESS CASUALTY COMPANY, Appellant, v.
                ANA REYES et al., Appellees.

                     Opinion filed December 19, 2013.

        JUSTICE BURKE delivered the judgment of the court, with
     opinion.
        Chief Justice Garman and Justices Freeman, Thomas, Karmeier,
     and Theis concurred in the judgment and opinion.
        Justice Kilbride dissented, with opinion.



                                 OPINION

¶1       In this case, the appellate court concluded that an automobile
     liability insurance policy which excludes from coverage the only
     named insured and owner of the insured vehicle is against public
     policy, reversing the judgment of the circuit court which found that
     the policy provided no coverage. 2012 IL App (2d) 120296. For the
     reasons set forth below, we affirm the appellate court.

¶2                              BACKGROUND
¶3        In September 2007, plaintiff, American Access Casualty
     Company (American Access), issued an automobile liability
     insurance policy to defendant, Ana Reyes, which insured a 1999
     Chrysler 300M. On the application, Reyes was identified as the
     titleholder of the vehicle. Under the “Operator Information” section
     of the policy, Reyes was identified as driver number one but where
     the driver’s license number was to be included, it stated “TITLE
     HOLDER EXCLUDE.” Jose M. Cazarez, Reye’s “friend,” was listed
     as driver number two and was identified as the “Pri[mary]” driver.
     Next to his name was an out of country/international driver’s license
     number. On the “Declarations” sheet, Reyes was identified as the
     “named insured.” Reyes and Cazarez were both again listed as
     “operators.” However, the notation “EXCLUDED” appeared next to
     Reyes’ name.
¶4       Reyes also executed an “ENDORSEMENT EXCLUDING
     SPECIFIED OPERATORS.” This endorsement provided: “In
     consideration of the premium at which this policy is written,
     notwithstanding any other provision of the policy, it is agreed that no
     coverage is afforded undes [sic] policy and to any claim or suit which
     occurs as the result of the vehicle being operated by the following
     person(s)” after which Reyes was identified. The actual policy itself
     defined “named insured” as “the individual named in the Declarations
     and also includes his/her spouse, if a resident of the same household.”
     The policy further contained a clause excluding liability coverage for
     any bodily injury or property damage caused by “any automobile
     while in control of an excluded operator.” Thus, under the policy,
     Reyes was the sole “named insured” but she was excluded from
     coverage.
¶5       On October 30, 2007, Reyes was driving her vehicle when she
     was involved in a traffic accident with two pedestrians, Rocio Jasso
     and her four-year-old son, Sergio. Rocio was seriously injured and
     Sergio died as a result of his injuries. Rocio and her husband, Brigido
     Jasso, filed a lawsuit against Reyes, alleging negligence and wrongful
     death. In response to this lawsuit, American Access filed the instant
     action, seeking a declaration that the policy it issued to Reyes
     provided no coverage for, and no duty to defend or indemnify, any
     claims and litigation arising from the accident. State Farm Insurance
     Company, which provided uninsured-motorist coverage to Rocio,
     answered the declaratory action and filed a counter complaint for
     declaratory judgment. State Farm alleged that American Access’
     attempt to exclude Reyes under the insurance policy violated public
     policy and therefore was unlawful.
¶6       The circuit court of Kane County granted summary judgment in
     favor of American Access, finding that the insurance policy provided
     no coverage for the accident. The appellate court reversed and
     remanded, holding that a blanket exclusion in an insurance policy,


                                      -2-
     which precludes all liability coverage for the only named insured,
     violated public policy. 2012 IL App (2d) 120296. We granted
     American Access’ petition for leave to appeal (Ill. S. Ct. R. (eff. Feb.
     26, 2010)).

¶7                                    Analysis
¶8        Section 7-601(a) of the Illinois Safety and Family Financial
     Responsibility Law (625 ILCS 5/7-601(a) (West 2010)), a part of the
     Illinois Vehicle Code (Code), requires liability insurance coverage for
     all motor vehicles designed to be used on a public highway.
     Progressive Universal Insurance Co. of Illinois v. Liberty Mutual
     Fire Insurance Co., 215 Ill. 2d 121, 128 (2005); State Farm Mutual
     Automobile Insurance Co. v. Smith, 197 Ill. 2d 369, 373 (2001).
     Section 7-317(b)(2) of the Code mandates that a liability policy
     “[s]hall insure the person named therein and any other person using
     or responsible for the use of such motor vehicle or vehicles with the
     express or implied permission of the insured.” 625 ILCS
     5/7-317(b)(2) (West 2010); Progressive, 215 Ill. 2d at 128; Smith,
197 Ill. 2d at 373. This latter provision is commonly referred to as an
     “omnibus clause” and because it is required by statute, we have held
     that the clause must be read into every liability policy. Progressive,
215 Ill. 2d at 128; State Farm Mutual Automobile Insurance Co. v.
     Universal Underwriters Group, 182 Ill. 2d 240, 243-44 (1998). The
     principal purpose of this state’s mandatory liability insurance
     requirement is to protect the public by securing payment of their
     damages. Progressive, 215 Ill. 2d at 129; Smith, 197 Ill. 2d at 376.
¶9        The issue in this case is whether an automobile liability policy can
     exclude the only named insured and owner of the vehicle without
     violating public policy. When a statute exists for the protection of the
     public, it cannot be overridden through private contractual terms.
     Progressive, 215 Ill. 2d at 129. One reason for this rule is that “the
     members of the public to be protected are not and, of course, could
     not be made parties to any such contract.” American Country
     Insurance Co. v. Wilcoxon, 127 Ill. 2d 230, 241 (1989). Where
     liability coverage is mandated by statute, a contractual provision in an
     insurance policy which conflicts with the statute will be deemed void.
     Progressive, 215 Ill. 2d at 129. When we assess whether a statutory
     provision prevails over a contractual provision, however, we must
     keep in mind that parties have freedom to contract as they desire. Id.
     We have reasoned:

                                       -3-
                “The freedom of parties to make their own agreements, on the
                one hand, and their obligation to honor statutory
                requirements, on the other, may sometimes conflict. These
                values, however, are not antithetical. Both serve the interests
                of the public. Just as public policy demands adherence to
                statutory requirements, it is in the public’s interest that
                persons not be unnecessarily restricted in their freedom to
                make their own contracts.” Id.
       Accordingly, we use our power to declare a contractual provision
       void as against public policy sparingly. Id. A contractual provision
       will not be invalidated on public policy grounds unless it is clearly
       contrary to what the constitution, the statutes, or the decisions of the
       courts have declared to be the public policy or unless it is manifestly
       injurious to the public welfare. Id. at 129-30. Such a determination
       depends upon the particular facts and circumstances of each case. Id.
       at 130.
¶ 10        State Farm contends that, under the plain language of the Code,
       coverage is required for Reyes. We agree. The primary objective of
       statutory construction is to ascertain and give effect to the
       legislature’s intent. Citizens Opposing Pollution v. ExxonMobil Coal
       U.S.A., 2012 IL 111286, ¶ 23. The best indicator of the legislature’s
       intent is the language of the statute itself, given its plain and ordinary
       meaning. Id.
¶ 11        The plain and unambiguous language of section 7-317(b)(2)
       mandates that an automobile liability policy cover the “person named
       therein.” In this case, Reyes is the “person named therein.” In fact,
       Reyes is the only person named therein as the applicant, owner of the
       vehicle, and, according to the Declarations, the “named insured.”
       Excluding the “person named therein,” who is required to be covered
       by the Code, through a contractual provision, violates section 7-
       317(b)(2) and, therefore, public policy.
¶ 12        Despite the clear import of section 7-317(b)(2), American Access
       argues that requiring the “named insured” to be covered distorts the
       legislature’s intent by substituting words not found in the statute.
       According to American Access, that section 7-317(b)(2) uses the
       phrase “person named therein” rather than “named insured” is
       significant. We disagree.
¶ 13        This court has previously concluded that the phrase “person
       named therein” is synonymous with “named insured.” Universal, 182
Ill. 2d at 244 (concluding that section 7-601(a), together with section

                                          -4-
       7-317(b)(2), mandates that “a liability insurance policy issued to the
       owner of a vehicle must cover the named insured and any other
       person using the vehicle with the named insured’s permission”);
       Smith, 197 Ill. 2d at 374 (“Section 7-317(b)(2) is clear. It mandates
       that a motor vehicle liability policy, or a liability insurance policy,
       cover the named insured and any other person using the vehicle with
       the named insured’s permission.”). Moreover, the legislature itself
       equates “person named therein” with “insured” in section 7-317(b)(2)
       since it utilizes both terms. The legislature uses “person named
       therein” in the first clause and then “insured” in the second clause
       when addressing permissive users. Clearly, the legislature intended
       both terms to have the same meaning. As such, American Access’
       argument to the contrary is unpersuasive. Here, according to
       American Access’ own Declarations page, Reyes is the named
       insured. And, in the policy itself, the “named insured” is identified as
       the person named in the Declarations, which is Reyes, and his/her
       spouse. Accordingly, under the above authority and pursuant to the
       plain and clear language of section 7-317(b)(2), Reyes cannot be
       excluded from coverage under the policy.
¶ 14       Nonetheless, American Access contends that requiring the named
       insured to be covered conflicts with Illinois law because this court
       and various appellate court decisions have upheld named driver
       exclusions. See, e.g., Dungey v. Haines & Britton, Ltd., 155 Ill. 2d
329 (1993); Heritage Insurance Co. of America v. Phelan, 59 Ill. 2d
389 (1974); Rockford Mutual Insurance Co. v. Economy Fire &
       Casualty Co., 217 Ill. App. 3d 181 (1991); St. Paul Fire & Marine
       Insurance Co. v. Smith, 337 Ill. App. 3d 1054 (2003); American
       Service Insurance Co. v. Arive, 2012 IL App (1st) 111885. American
       Access points out that Reyes executed an endorsement which
       excluded her from coverage as a named driver. According to
       American Access, this was proper under Illinois law. Again, we
       disagree.
¶ 15       There is no question that, as a general matter, named driver
       exclusions are permitted in Illinois. Dungey, 155 Ill. 2d at 336;
       Phelan, 59 Ill. 2d at 396; Arive, 2012 IL App (1st) 111885, ¶ 17;
       Smith, 337 Ill. App. 3d at 1060; Rockford, 217 Ill. App. 3d at 187.
       However, as State Farm points out, none of the authorities relied upon
       by American Access address the question at issue here—whether the
       sole named insured and owner can be excluded from coverage. In
       Dungey, we upheld a named driver exclusion for the husband of the


                                         -5-
       named insured wife. In Phelan, the issue was whether the excluded
       driver, who was the insured’s teenage son, was an “operator” under
       the language of the exclusion provision since at the time of the
       accident, he was outside of the insured vehicle. In Rockford, the
       named insureds’ son was excluded, and the issue was whether that
       named driver exclusion violated public policy to the extent it voided
       uninsured-motorist coverage. In Smith, once again, the named
       insureds’ son was excluded, and the issue was whether this exclusion
       violated public policy. Lastly, in Arive, the issue was whether the fact
       that the excluded driver was not listed on the insurance card rendered
       the named driver exclusion unenforceable. Again, none of these cases
       addressed the question of whether the sole named insured can be
       excluded and none of these cases held that a named driver exclusion
       can override the plain language of section 7-317(b)(2).
¶ 16        American Access further argues that Reyes may be excluded from
       coverage under section 7-602 of the Code. Section 7-602 requires
       every operator to carry within his or her vehicle evidence of
       insurance, which may include an insurance card provided by the
       insurer. 625 ILCS 5/7-602(a) (West 2010). The section provides in
       pertinent part:
               “If the insurance policy represented by the insurance card
               does not cover any driver operating the motor vehicle with the
               owner’s permission, or the owner when operating a motor
               vehicle other than the vehicle for which the policy is issued,
               the insurance card shall contain a warning of such limitations
               in the coverage provided by the policy.” 625 ILCS 5/7-602
               (West 2010).
       American Access argues that section 7-602 allows exclusion of “any”
       driver. We again disagree.
¶ 17        American Access ignores the full language of section 7-602. With
       respect to “any driver,” the full clause is “does not cover any driver
       operating the motor vehicle with the owner’s permission.” (Emphasis
       added.) The legislature was referring to permissive drivers in the first
       clause given the “with the owner’s permission” language and the fact
       that certain permissive drivers may be excluded from coverage.
       Section 7-602 then provides, “does not cover *** the owner when
       operating a motor vehicle other than the vehicle for which the policy
       is issued.” (Emphasis added.) This last clause indicates the legislature
       was referring to the policy holder or insured given the “for which the
       policy is issued” language. This clause allows exclusion of an owner

                                         -6-
       or policy holder or insured for other vehicles, not the vehicle that is
       insured. This clause does not authorize a named driver exclusion for
       the sole insured and owner of the vehicle. Thus, American Access’
       argument that any driver may be excluded is without merit.
¶ 18       We further reject American Access’ claim that, because named
       driver exclusions were a policy defense at common law, they are
       available under section 7-601(a). Section 7-601(a) provides: “Nothing
       herein shall deprive an insurer of any policy defense available at
       common law.” 625 ILCS 5/7-601(a) (West 2010). In Smith, State
       Farm made a similar argument in connection with the automobile
       business exclusion. We disagreed. Assuming, arguendo, that section
       7-601(a) applied to that case at all, we interpreted the sentence
       “[n]othing herein shall deprive an insurer of any policy defense
       available at common law” to mean that nothing in the Code prohibits
       an insurance company from asserting traditional common law
       defenses. Smith, 197 Ill. 2d at 377. We construed the phrase “policy
       defense available at common law” to refer to customary common law
       contract defenses, such as fraud or misrepresentation, illegality or
       justiciability. We reasoned that exclusions written into a liability
       policy by an insurance company are not “policy defenses available at
       common law” because they are contractual provisions. Accordingly,
       we held that such exclusions do not fall within the meaning of section
       7-601(a). Id. at 377-78. We see no reason to depart from that holding.
¶ 19       Lastly, American Access asserts a public policy argument,
       maintaining that the type of exclusions at issue here makes it possible
       for individuals with high risk factors to be covered by insurance at a
       reasonable rate, rather than operate a vehicle with no insurance at all.
       We reject this argument. Public policy is expressed in the plain
       language of section 7-317(b)(2), which we must follow. Further, it is
       apparent why the legislature has deemed that the named insured must
       be covered under an automobile liability policy. As one court has
       stated:
                    “Our interest in protecting the driving public far
               outweighs an insured’s desire to exclude himself from
               coverage in order to avail himself of a lower premium. To
               allow an insured to exclude himself from coverage and drive
               as an uninsured motorist, runs afoul of the overall purpose
               and intent of Louisiana’s compulsory insurance law. In the
               instant case, [the named insured] purchased liability insurance
               coverage, purported to exclude himself as a driver of his own


                                         -7-
               vehicle, and then caused an accident resulting in injury. This
               court will not uphold such actions at the expense of the
               injured person whom our statutory insurance law is designed
               to protect. Clearly, the legislature did not intend that citizens
               such as these plaintiffs would suffer injury, and a tortfeasor
               would escape liability because he waived the mandatory
               liability coverage which is required by statute.” Williams v.
               US Agencies Casualty Insurance Co., 779 So. 2d 729, 732
               (La. 2001) (superseded by statute).
       Although Williams is a Louisiana case, we find its reasoning equally
       applicable here.
¶ 20       For the foregoing reasons, we hold that an automobile liability
       insurance policy cannot exclude the sole named insured since such an
       exclusion conflicts with the plain language of section 7-317(b)(2)
       and, therefore, violates public policy. Accordingly, we affirm the
       judgment of the appellate court, which reversed the judgment of the
       circuit court and remanded the cause to the circuit court for further
       proceedings.

¶ 21       Affirmed.

¶ 22       JUSTICE KILBRIDE, dissenting:
¶ 23       I respectfully dissent from the majority opinion because I believe
       that permitting a sole named insured to be listed as an excluded driver
       in motor vehicle liability policies is consistent with both the
       legislative intent expressed in article III of the Illinois Safety and
       Family Financial Responsibility Law and our case law. This court is,
       and properly should be, reluctant to invalidate a contractual provision
       because it is contrary to public policy. We may only take that step
       when the provision is “clearly contrary to” established public policy
       or “manifestly injurious” to the welfare of the public. Supra ¶ 9. Here,
       the policy provision does not rise to that level.
¶ 24       To construe the legislature’s intent, we must look to the plain
       language of the statute whenever possible. Palm v. 2800 Lake Shore
       Drive Condominium Ass’n, 2013 IL 110505, ¶ 48. In addition, we
       may consider the reason and necessity for the law, the evils sought to
       be remedied, and the statute’s underlying purpose. Carter v. SSC
       Odin Operating Co., 2012 IL 113204, ¶ 37. This court’s task is to
       effectuate the legislative intent expressed in plain and unambiguous


                                         -8-
       language adopted, without adding to or subtracting from those terms.
       Metropolitan Life Insurance Co. v. Hamer, 2013 IL 114234, ¶ 18.
¶ 25       Here, one of the key provisions is section 7-317. It states:
                “(a) Certification.—A ‘motor vehicle liability policy’, ***,
                means an ‘owner’s policy’ or an ‘operator’s policy’ of
                liability insurance, certified *** as proof of financial
                responsibility for the future, and issued, ***, to or for the
                benefit of the person named therein as insured.
                    (b) Owner’s Policy.—Such owner’s policy of liability
                insurance:
                    ***
                    2. Shall insure the person named therein and any other
                person using or responsible for the use of such motor vehicle
                or vehicles with the express or implied permission of the
                insured;
                    3. Shall insure every named insured and any other person
                using or responsible for the use of any motor vehicle owned
                by the named insured and used by such other person with the
                express or implied permission of the named insured on
                account of the maintenance, use or operation of any motor
                vehicle owned by the named insured, *** against loss from
                liability imposed by law arising from such maintenance, use
                or operation ***.” (Emphases added.) 625 ILCS 5/7-317(a),
                (b) (West 2010).
       While I agree with the majority that subsection (b) requires the
       liability policy to provide coverage for “the person named” and
       “every named insured” (supra ¶¶ 11-13), we part company there
       because I conclude that the liability policy at issue here satisfies
       section 7-317 when carefully read as a whole.
¶ 26       Subsection (b) also mandates coverage for all permissive users of
       the vehicle. 625 ILCS 5/7-317(b)(2), (3) (West 2010). A closer look
       at the specific qualifying language used in subsection (b)(3) reveals
       that coverage must extend to “every named insured and any other
       person using or responsible for the use of any motor vehicle owned
       by the named insured and used by such other person with the express
       or implied permission of the named insured.” (Emphasis added.) 625
       ILCS 5/7-317(b)(3) (West 2010). The person who would most likely
       be “responsible for the use of” the named insured’s car when it is
       “used by such other person with the express or implied permission of


                                        -9-
       the named insured” would logically be the named insured. Therefore,
       the plain statutory language compels coverage for the named insured
       against any liability arising from her decision to allow another driver
       to use the vehicle. 625 ILCS 5/7-317(b)(3) (West 2010). That
       coverage, in turn, satisfies subsection (b)(2) as well because it does
       not specify the type of coverage mandated for “the person named
       therein.” The named insured’s status as an excluded driver under the
       policy does not alter either of those statutory requirements. In other
       words, to comply with the critical portions of subsection (b), the
       policy may simply provide coverage for the named insured against
       any liability incurred by permitting another driver to use her vehicle
       regardless of whether or not the named insured is also listed as an
       excluded driver.
¶ 27       Similarly, to comply with section 7-317(a), the policy must be
       issued “to or for the benefit of the person named therein as insured.”
       625 ILCS 5/7-317(a) (West 2010). By a policy “issued to” the named
       insured that provides “the benefit of” coverage for any liability
       resulting from her decision to allow another driver to use her vehicle,
       subsection (a) is also satisfied. Accordingly, a sole named insured
       who is also an excluded driver is not completely bereft of coverage,
       and the liability policy is fully compliant with section 7-317.
¶ 28       As additional support for this conclusion, nothing in section 5-317
       requires the liability policy to include multiple named insureds or to
       preclude a sole named insured from being an excluded driver. Thus,
       a plain language analysis fails to support the contrary conclusion that
       the legislature intended to bar sole named insureds from being
       excluded when personally operating insured vehicles.
¶ 29       My construction of the statute is confirmed when viewed in the
       light of the strict limitations placed on this court’s ability to invalidate
       contractual provisions as against public policy. As the majority
       correctly notes, this power must be used “sparingly,” requiring that
       the insurance policy provision be “clearly contrary to what the
       constitution, the statutes, or the decisions of the courts have declared
       to be the public policy or unless it is manifestly injurious to the public
       welfare.” Supra ¶ 9. I dissent because I do not believe that high
       standard has been met in this case. I would hold that the named driver
       exclusion is enforceable and not contrary to public policy.
¶ 30       As further support for this conclusion, the majority has
       acknowledged that our case law has never required more than one
       named insured to render an excluded driver provision enforceable.

                                          -10-
       Supra ¶ 14. Moreover, statutory analysis of other, related, provisions
       in article III supports this conclusion as well.
¶ 31       Article III addresses proof of future financial responsibility, with
       section 7-301 defining its scope:
                “The provisions of this Article requiring the deposit of proof
                of financial responsibility for the future, ***, shall apply with
                respect to persons whose driver’s license or driving privileges
                have been revoked ***, or who have failed to pay judgments
                amounting to $500 or more ***.” 625 ILCS 5/7-301 (West
                2010).
       Next, section 7-304 explains the potential consequences of a license
       revocation:
                “[u]pon the revocation of a driver’s license ***, the Secretary
                of State shall suspend any and all of the registration
                certificates, license plates and registration stickers issued for
                any motor vehicle registered in the name of such person as
                owner except that the Secretary shall not suspend such
                evidences of registration in the event such owner has
                previously given or shall immediately give *** and thereafter
                maintain ***, proof of financial responsibility in the manner
                hereinafter specified in this Article with respect to each and
                every motor vehicle owned and registered by such person.”
                (Emphases added.) 625 ILCS 5/7-304 (West 2010).
       Section 7-305 then continues:
                “The suspension of such certificates of registration, license
                plates and registration stickers of such person as provided for
                in Section 7-304 shall remain in effect *** until permitted
                under this Article and not then unless and until said person
                gives proof of his financial responsibility in the future, as
                defined in this Code ***.” (Emphases added.) 625 ILCS 5/7-
                305 (West 2010).
¶ 32       To establish proof of financial responsibility, the Code permits
       “[a] certificate of insurance as provided in Section 7-315 or Section
       7-316” to be filed with the Secretary of State. 625 ILCS 5/7-314(1)
       (West 2010). Although section 7-316 is inapplicable here because it
       addresses a nonresident’s proof of insurance, section 7-315 is highly
       relevant. It states:
                     “(a) Proof of financial responsibility may be made by
                filing *** the written or electronic certificate of any insurance


                                         -11-
               carrier duly ***, certifying that it has issued to or for the
               benefit of the person furnishing such proof and named as the
               insured in a motor vehicle liability policy, a motor vehicle
               liability policy or policies *** and that said policy or policies
               are then in full force and effect. ***
                    ***
                    (c) The Secretary of State shall not accept any certificate
               *** unless the same shall cover all motor vehicles then
               registered in this State in the name of the person furnishing
               such proof as owner ***.” (Emphases added.) 625 ILCS 5/7-
               315(a), (c) (West 2010).
¶ 33       To summarize, when a driver’s license is revoked, the registration
       certificates, license plates, and registration stickers for all vehicles
       owned by the revoked driver are suspended until proof of financial
       responsibility is filed. That proof may consist of a certificate of motor
       vehicle liability insurance covering all affected vehicles that is
       “issued to or for the benefit of the person furnishing such proof and
       named as the insured.” 625 ILCS 5/7-315(a) (West 2010).
¶ 34       Consistent with the requirement that all motor vehicles driven on
       the state’s public highways be covered by a liability policy (625 ILCS
       5/7-601(a) (West 2010)), the legislature created this procedure to
       encourage revoked drivers to register and license their vehicles even
       though they may not legally get behind the wheel. The insurance
       requirement would also protect the interests of the public. Supra ¶ 8.
¶ 35       Because the same provisions apply in the instant appeal and the
       revoked driver context, the majority’s holding would also apply
       equally. Common sense and practical experience dictate that liability
       coverage for the operation of a vehicle by someone without a valid
       driver’s license would be extremely expensive. Nonetheless, under
       the majority’s view, revoked drivers would be required to obtain
       coverage on themselves as unlicensed operators or be unable to
       register and license their vehicles. I reject that result because the
       legislature created the financial responsibility laws, at least in part, to
       provide a way for revoked drivers to comply with the registration and
       licensure requirements. I do not believe the legislature would create
       a statutory scheme that implicitly condones the use of uninsured,
       unlicensed, and unregistered vehicles by establishing a procedure that
       effectively ensures liability coverage on only those vehicles owned by
       revoked drivers who could afford exorbitant premiums to cover
       themselves if they are illegally behind the wheel.

                                          -12-
¶ 36       If, hypothetically, that were the intent of the legislature, however,
       it would create at least two highly undesirable consequences: (1)
       many revoked drivers would forgo mandatory coverage, choosing
       instead not to register and license their vehicles; and (2) their decision
       not to insure would leave injured members of the general public
       without any financial recourse from insurance, even if a validly
       licensed driver were at the wheel of the insured’s car. Those results
       would be antithetical to the principal purpose of our mandatory
       liability insurance requirement, namely, “to protect the public by
       securing payment of their damages” (supra ¶ 8).
¶ 37       To remain consistent with the underlying legislative purpose
       determined by this court, the legislature must have intended revoked
       drivers, including those who are sole named insureds, to be able to
       exclude themselves as vehicle operators. That would rationally tie
       their ability to register and license their vehicles to a realistic
       opportunity to obtain affordable liability coverage. The legislature
       would then be encouraging, not discouraging, owners’ voluntary
       compliance with the financial responsibility laws and their retention
       of liability policies, thus providing maximum protection to the
       general public. For this reason as well, I cannot concur in the
       majority’s holding that sole named insureds may not be listed as
       excluded drivers.
¶ 38       Finally, American Access points out an even more disturbing
       consequence of the majority’s construction, affecting elderly drivers
       and those suffering from disabilities that are inconsistent with safe
       driving, such as blindness. While those individuals may wisely
       choose to surrender, or never even obtain, driver’s licenses and rely
       solely on family members, neighbors, or other caregivers for
       transportation, they may still own a car for a variety of reasons, both
       personal and practical. Under the majority’s view, those well
       intentioned vehicle owners would likewise be trapped in the Catch-22
       created by the majority’s holding.
¶ 39       To comply with the requirement that all motor vehicles used on
       public highways be covered by liability insurance (625 ILCS 5/7-
       601(a) (West 2010)), the elderly or disabled owner would be
       mandated to acquire liability coverage. That coverage could be either
       an owner’s policy or an operator’s policy (625 ILCS 5/7-317(a) (West
       2010)). Here, it was an owner’s policy. Not only is an owner’s policy
       by far the most well known and common option, but the alternative
       of an operator’s policy presents its own problems, as discussed later.


                                         -13-
¶ 40       Under the majority’s view, the disabled or elderly vehicle owner
       who happens to be a sole named insured would have to be covered as
       a potential driver of the vehicle in an owner’s policy, despite
       admittedly possessing neither the ability nor the intent to drive.
       Practically speaking, the premium due for an elderly, blind “driver”
       would be prohibitively high for many, if not virtually all, those
       individuals. Moreover, the greatest burden would fall on those people
       living on a low fixed income. Consequently, the elderly and disabled
       would be presented with a strong incentive to forgo any liability
       insurance, creating a serious risk that injured members of the public
       would be unable to secure compensation. Once again, the majority’s
       construction would create a result that is in direct conflict with the
       express statutory purpose of protecting the injured public by
       providing a reliable source of compensation.
¶ 41       The availability of operator’s policies does not offer the disabled
       or elderly vehicle owner a more realistic alternative. If, as experience
       dictates is often the case, the owner relies on several drivers, each one
       would be required to carry a separate operator’s insurance policy,
       again greatly multiplying the overall cost and inconvenience. In
       addition, the public would still be less likely to receive full protection
       because not every driver would be aware of the need for, be able to
       afford, and go to the trouble to obtain the additional coverage.
¶ 42       The problem becomes even more compelling if the insured’s
       vehicle must be specially equipped to accommodate a wheelchair or
       other vital equipment, making it highly unlikely that a family member
       or other caretaker could easily provide alternative transportation in
       another car. It is difficult, at best, to envision that the legislature
       intended to give disabled and elderly vehicle owners a strong
       incentive not to insure their vehicles, particularly in the absence of
       any statutory language limiting the use of excluded driver provisions
       to vehicles with multiple named insureds.
¶ 43       For these reasons, I do not believe the majority’s construction of
       the statutory provisions at issue comports with the intent of the
       legislature. Furthermore, the facts and circumstances do not establish
       that the excluded driver provision in the parties’ insurance contract
       is “clearly contrary to what the constitution, the statutes, or the
       decisions of the court have declared to be the public policy or *** is
       manifestly injurious to the public welfare.” Supra ¶ 9. Indeed, I
       believe the opposite conclusion is apparent. Because the majority
       reaches the opposite conclusion, however, I urge the legislature to


                                         -14-
       examine the statute in light of the plight of many elderly and disabled
       vehicle owners and provide them with some much needed statutory
       relief.
¶ 44       In my view, the far more reasonable and practical construction of
       the current statutory scheme would permit sole named insureds to
       exclude themselves from liability coverage as drivers, while enabling
       them to obtain coverage on their permissive drivers. The named
       insureds would also have coverage for themselves to the extent to
       cover any liability they may face for allowing other drivers access to
       their vehicles. This would allow virtually all car owners to register
       and license their vehicles by complying with the mandatory insurance
       provisions, while also protecting the interests of the general public.
       Accordingly, I must respectfully dissent from the majority opinion.




                                        -15-